Case 6:19-cv-02277-ACC-EJK Document 27 Filed 02/17/21 Page 1 of 2 PageID 1029




                            UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION

JONATHAN H. ELWELL,

                        Plaintiff,

v.                                                           Case No: 6:19-cv-2277-Orl-22DCI

COMMISSIONER OF SOCIAL
SECURITY,

                        Defendant.


                                             ORDER

       This cause is before the Court on an appeal from the final decision of the Commissioner

of Social Security denying Plaintiff’s application for disability insurance benefits.

       The United States Magistrate Judge has submitted a report recommending that the final

decision be affirmed.

       After an independent de novo review of the record in this matter, and noting that no

objections were timely filed, the Court agrees entirely with the findings of fact and conclusions

of law in the Report and Recommendation.

       Therefore, it is ORDERED as follows:

           1. The Report and Recommendation filed February 2, 2021 (Doc. 26) is

               ADOPTED and CONFIRMED and made a part of this Order.

           2. The final decision of the Commissioner of Social Security denying Plaintiff’s

               application for disability insurance benefits is hereby AFFIRMED pursuant to

               sentence four of 42 U.S.C. § 405(g).

           3. The Clerk is DIRECTED to enter judgment accordingly and CLOSE the case.
Case 6:19-cv-02277-ACC-EJK Document 27 Filed 02/17/21 Page 2 of 2 PageID 1030




       DONE and ORDERED in Orlando, Florida on February 17, 2021.




Copies furnished to:

Counsel of Record




                                        -2-
